DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the title of the disclosure in the submission filed 7/25/2022 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Section 4 of the Office Action dated 5/18/2022 are respectfully withdrawn.
     The amendments to Claim 1 in the submission filed 7/25/2022 are acknowledged and accepted.
     The cancellation of Claim 10 in the submission filed 7/25/2022 is acknowledged and accepted.

Response to Arguments
     The Applicants’ arguments with respect to the rejections of Claims 1-13 in Sections 7, 11-12 of the Office Action dated 5/18/2022, have been considered but are moot in view of the new ground(s) of rejection.
     Claims 1-9, 11-13 are now rejected as follows.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
     Claim(s) 1, 3-4, 9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enzmann et al. (DE 102016116747 A1), of record, in view of Nakai (EP 0965864 A2).
     Enzmann et al. discloses an optical component (See for example Abstract; Figures 1-5), comprising a first substrate (See for example 100 in Figure 4); a first diffractive layer (See for example 200 in Figure 4), formed on the first substrate; a second substrate (See for example 300 in Figure 4); a second diffractive layer (See for example 400 in Figure 4), formed on the second substrate, wherein the second diffractive layer is disposed opposite to the first diffractive layer (See for example 200, 400 in Figure 4), and both the first diffractive layer and the second diffractive layer are located between the first substrate and the second substrate (See for example 100, 300, 200, 400 in Figure 4); wherein a gap (See for example 340 in Figure 4) is formed between the first diffractive layer and the second diffractive layer; and a bonding material (See for example 330, 335 in Figure 4), disposed between the first substrate and the second substrate, and connecting the first substrate and the second substrate.  Enzmann et al. further discloses the bonding material is directly connected to the first substrate and the second substrate (See for example 100, 300, 30, 335 in Figure 4); the bonding material surrounds the first diffractive layer and the second diffractive layer (See for example 200, 400, 330, 335 in Figure 4); the first substrate, the second substrate, and the bonding material define a cavity, and the gap is formed within the cavity (See for example 100, 300, 330, 335, 340 in Figure 4); and an air fills the cavity (See for example 340 in Figure 4; Paragraph 0041).  Enzmann et al. discloses the invention as set forth above, but does not explicitly disclose the first diffractive layer having a plurality of first depressions, wherein depths of the first depressions are equal; the second diffractive layer having a plurality of second depressions, wherein depths of the second depressions are equal; the first diffractive layer has a first pattern, and the second diffractive layer has a second pattern; wherein the first pattern and the second pattern are formed face to face.  However, Nakai teaches a conventional diffractive optical element (See for example Abstract; Figures 1-17, specifically Figures 2, 6), wherein the diffractive optical element includes a first grating layer (See for example 6 in Figure 2; Figure 6) with a first pattern having a plurality of first depressions of equal depth.  Further, the diffractive optical element includes a second grating layer (See for example 7 in Figure 2; Figure 6) with a second pattern having a plurality of second depressions of equal depth, and the first pattern faces the second pattern.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first diffractive layer have a plurality of first depressions, wherein depths of the first depressions are equal; the second diffractive layer have a plurality of second depressions, wherein depths of the second depressions are equal; the first diffractive layer has a first pattern, and the second diffractive layer has a second pattern; wherein the first pattern and the second pattern are formed face to face, as taught by Nakai, in the optical component of Enzmann et al., to allow for adjustment of the various diffraction grating parameters (e.g. period, groove depth, duty cycle) based on the intended application.     
     Claim(s) 2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enzmann et al. in view of Nakai as applied to Claims 1, 3-4, 9, 11-12 above, and further in view of Liu et al. (U.S. Patent Application Publication US 2010/0181390 A1), of record.
     With respect to Claim 2, Enzmann et al. in view of Nakai discloses the invention as set forth above, except for the bonding material being formed between the first diffractive layer and the second diffractive layer, and connected to the first diffractive layer and the second diffractive layer.  However, Liu et al. teaches a conventional diffractive optical element structure (See for example Abstract; Figures 1-3) which includes a first diffractive layer (See for example 20 in Figure 1) and a second diffractive layer (See for example 10 in Figure 1) separated by a bonding material (See for example 30, 90 in Figure 1) such that the bonding material is formed between the first diffractive layer and the second diffractive layer, and connected to the first diffractive layer and the second diffractive layer.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bonding material be formed between the first diffractive layer and the second diffractive layer, and connected to the first diffractive layer and the second diffractive layer, as taught by Liu et al., in the
optical component of Enzmann et al. in view of Nakai, to prevent the first and second diffractive elements from being forcibly deformed due to mechanical damage.
     With respect to Claims 5-6, Enzmann et al. in view of Nakai discloses the invention as set forth above, except for a first index matching layer, formed between the first substrate and the first diffractive layer, and a second index matching layer, formed between the second substrate and the second diffractive layer.  However, Liu et al. teaches a conventional diffractive optical element structure (See for example Abstract; Figures 1-3) which includes a first diffractive layer (See for example 20 in Figure 1) and a second diffractive layer (See for example 10 in Figure 1) separated by a bonding material (See for example 30, 90 in Figure 1).  Additionally, Liu et al. teaches the use of refractive index matching layers (See for example 60 in Figure 1), one located between the first substrate (See for example 70 attached to 20 in Figure 1) and the first diffractive layer, and a second located between the second substrate (See for example 70 attached to 10 in Figure 1) and the second diffractive layer.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first index matching layer, formed between the first substrate and the first diffractive layer, and a second index matching layer, formed between the second substrate and the second diffractive layer, as taught by Liu et al., in the optical component of Enzmann et al. in view of Nakai, to reduce unwanted reflections from the interfaces between the substrates and the diffractive layers.
     With respect to Claims 7-8, Enzmann et al. in view of Nakai discloses the invention as set forth above, except for a first antireflection layer, formed on the first substrate, wherein the first substrate is between the first antireflection layer and the first diffractive layer; and a second antireflection layer, formed on the second substrate, wherein the second substrate is between the second antireflection layer and the second diffractive layer.  However, Liu et al. teaches a conventional diffractive optical element structure (See for example Abstract; Figures 1-3) which includes a first diffractive layer (See for example 20 in Figure 1) and a second diffractive layer (See for example 10 in Figure 1) separated by a bonding material (See for example 30, 90 in Figure 1).  Additionally, Liu et al. teaches the use of antireflective layers (See for example 80 in Figure 1), one located on the first substrate (See for example 70 attached to 20 in Figure 1), such that the first substrate is between the first antireflection layer and the first diffractive layer; and a second located on the second substrate (See for example 70 attached to 10 in Figure 1), wherein the second substrate is between the second antireflection layer and the second diffractive layer.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first antireflection layer, formed on the first substrate, wherein the first substrate is between the first antireflection layer and the first diffractive layer; and a second antireflection layer, formed on the second substrate, wherein the second substrate is between the second antireflection layer and the second diffractive layer, as taught by Liu et al., in the optical component of Enzmann et al. in view of Nakai, to maximize the transmittance of light through the optical component.
     Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enzmann et al. in view of Nakai as applied to Claims 1, 3-4, 9, 11-12 above, and further in view of Kriman (CN 107257938 A), of record.
     Enzmann et al. in view of Nakai discloses the invention as set forth above, except for a pressure within the cavity is lower than 1 atm.  However, Kriman teaches a conventional diffractive optical element structure (See for example Abstract; Figures 1-5) which includes a first diffractive layer (See for example 44 in Figure 2) and a second diffractive layer (See for example 44 in Figure 2) separated by a bonding material (See for example 50, 56 in Figure 2).  Additionally, Kriman teaches that a gap with a cavity (See for example 40 in Figure 2) is formed between the first and second diffractive layers, and that the cavity may hermetically sealed either in atmospheric environment (e.g. air) or under vacuum (See for example Paragraphs 0035-0041).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pressure within the cavity is lower than 1 atm (e.g. a vacuum), as taught by Kriman, in the optical component of Enzmann et al. in view of Nakai, to minimize the amount of moisture and contaminants within the cavity of the optical component.

Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
8/2/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872